                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES DANIEL VINSON,

        Plaintiff,
                                                    Case No. 18-cv-389-wmc
   v.

LA CROSSE COUNTY JAIL,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                            7/9/2021
        Peter Oppeneer, Clerk of Court                       Date
